DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 49-51 are moot because the claims were cancelled in view of the amendments filed on 11/15/21.
The provisional rejection of claims 20 and 49-55 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/919,562 is partially withdrawn in view of claim cancellations in the instant claims; specifically, instant claims 49-51.

Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2012/009723; published: Jan. 19, 2012; of record), in view of Bannen et al. (US 2012/0070368; published: Mar. 22, 2012; in IDS dated May 23, 2016) and Jeong et al. (US 2014/0086926; published: Mar. 27, 2014; of record).
Applicant Claims
	The claims encompass a method of treating endometrial cancer in a patient in need of such treatment, comprising administering to the patient a pharmaceutical dosage comprising 60, 40 or 20 mg of compound 1 as the L-malate salt: 

    PNG
    media_image1.png
    198
    401
    media_image1.png
    Greyscale
, wherein compound 1 L-malate salt is administered as a tablet comprising:

    PNG
    media_image2.png
    235
    422
    media_image2.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Compound I 31.7 %w/w
Microcrystalline Cellulose 38.9 %w/w
Lactose anhydrous 19.4 %w/w
Hydroxypropyl cellulose 3.0 %w/w
Croscarmellose Sodium 6.0 %w/w
Colloidal silicon dioxide 0.3 %w/w
Magnesium Stearate 0.75 %w/w (limitations of instant claim 20; the prior art %w/w is within 0.05 in comparison to the claimed %w/w; Table 1).  The prior art %w/w is within 0.05 in comparison to the claimed %w/w and therefore, in view of MPEP §2144.05, is found prima facie obvious.  Wilson teaches a method of treating cancer by administering to a patient in need of such treatment a pharmaceutical composition as described above (limitation of instant claim 20; claims 23 and [0046]).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Wilson does not specifically teach wherein the C-Met modulator compound 1 as the L-malate salt in an amount of 20, 40 or 60 mg and wherein the L-malate salt is in crystalline form and in the N-1 form, wherein compound 1 is:
    PNG
    media_image3.png
    635
    1541
    media_image3.png
    Greyscale
, as required by instant claims 20 and 53-55.  Furthermore, Wilson does not specifically, teach wherein the 20, 40 or 60 mg dose is administered once daily, as required by instant claims 52-55. However, such deficiency is cured by Bannen et al.
Bannen et al. teach a method of treating cancer comprising administration to a patient in need of the treatment compound I: 
    PNG
    media_image3.png
    635
    1541
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, in combination with gemcitabine (GEM), or a pharmaceutically acceptable salt thereof, and optionally one or more additional treatments (claim 3).  Bannen et al. specifically teach the L-malate salt of the compound of Formula I is in crystalline form and in the N-1 form ([0040], [0059], [0086] and [0095]-
(b) Wilson and Bannen et al. do not specifically teach wherein the type of cancer is bladder, urethra or endometrial cancer, as required by instant claims 20 and 53-55.  However, such deficiencies are cured by Jeong et al. 

	Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)(A
(a) Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (C-Met modulator of Wilson for C-Met modulator of Bannen et al. (i.e., the L-malate salt of compound 1 in a crystalline, N-1 form in the daily dosages taught by Bannen et al.) for the purpose of providing a therapeutic method of treating cancer) (See MPEP §2144.06-II).
(b) The disclosures of Wilson, Bannen et al. and Jeong et al. are each directed to c-Met modulators and methods of using c-Met modulators for treating cancers.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the method of Wilson in view of Bannen et al. by treating patients specifically with endometrial cancer, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Jeong et al. bridges the gap between Wilson and Bannen’s method of treating other types of cancer with Compound 1 and the instantly claimed invention, which is now directed to treating 
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 20 and 52-55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/919,562. Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of treating a cancer comprising the administration of compound I.  It is noted that the ‘562 method represents a species (with regards to the active agents as it claims combination therapy with the instantly claimed compound I with temozolomide) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
st ¶).
This is not found persuasive. In response, Jardim et al. is not prior art as it was first published online on 10/17/14 and the instant application has a US effective date of 4/4/13. The Examiner considered the Cerami reference, but did not see where it taught that the “frequency of MET amplification in endometrial tumors was less than 1%”, as indicated by Applicants. However, even if such was taught in Cerami, the Examiner reviewed the prior art and in multiple instances the prior art taught:
US 2007/0066610. Over-expression of c-Met is also believed to be a potentially useful predictor for the prognosis of certain diseases, such as, for example, breast cancer, non-small cell lung carcinoma, pancreatic endocrine neoplasms, prostate cancer, esophageal adenocarcinoma, colorectal cancer, salivary gland carcinoma, diffuse large B-cell lymphoma and endometrial carcinoma (0011]).
US 2009/0068179. Review of the most recent studies shows that an overexpression of c-met and its correlation to worse survival is suggested in 
WO 2010/003992. The invention also relates to the use of a composition as defined in the present application for treating cancer in a mammal. In a particular preferred embodiment, said cancer is selected from cancers overexpressing c-Met and/or displaying an auto-phosphorylated c-Met. More particularly, said cancer is selected from prostate cancer, osteosarcomas, lung cancer, breast cancer, endometrial cancer, glyoblastoma or colon cancer (p. 21). Furthermore, the composition used to treat the abovementioned cancers comprises a cMET antagonist (Title, Abstract).
US 2011/0293826, Exemplary diseases that are associated with Met expression, e.g., MET misexpression, and which can be treated by methods disclosed herein include, but are not limited to, bladder, breast, cervical, colorectal, endometrial, esophageal, gastric, head and neck, kidney, liver, lung, nasopharyngeal, ovarian, pancreas, gall bladder, prostate, and thyroid cancers; musculoskeletal sarcomas including osteosarcoma, synovial sarcoma, and rhabdomyosarcoma; soft tissue sarcomas including MFH/fibrosarcoma, leiomyosarcoma, and Kaposi's sarcoma; hematopoietic malignancies including multiple myeloma, lymphomas, adult T cell leukemia; and other neoplasms including glioblastomas, astrocytomas, melanoma, mesothelioma and Wilms' Tumor ([0268]).
As indicated in the instant rejection, Jeong et al. teach that cancers such as bladder cancer, urethral cancer and endometrial carcinoma or uterine carcinoma are induced by the increase in copy number and/or expression amount of c-Met and angiogenesis factors (e.g., VEGF) or solid cancers ([0128]).
As stated in MPEP §2142: The legal standard of "a preponderance of evidence" requires the evidence to be more convincing than the evidence which is offered in opposition to it. With regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not. Furthermore, MPEP §706(I) states: The standard to be applied in all cases is the "preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable. In the instant case, the Examiner has provided evidence in the rejection as well as the response to arguments (See notes 1-5 above) that outweighs Applicants argument/evidence.
Applicants argue that a skilled artisan would not have a reasonable expectation of success based on the disclosure of the cited prior art references (Remarks: p. 7-8).
This is not found persuasive. As discussed in detail above, there is multiple prior art references that provide evidence that a cMET modulator can treat patients with endometrial cancers and therefore, a person of ordinary skill in the art would have a reasonable expectation of succeeding (See notes 1-5 above for details).

This is not found persuasive. In response, the Dhani reference is not prior art and is not considered information that one of ordinary skill in the art would have access to at the time of filing and therefore, is not considered for analysis of whether the instant invention provides unexpected results.
Applicants argue that the currently pending claims and the claims of the ‘562 Application do not claim identical methods of using compound 1 and therefore, the double patenting rejection should be withdrawn (Remarks: p. 9-10).
This is not found persuasive. In response, and as indicated in the rejection, they are not identical claims, but merely similar. One difference is that the copending claims required an additional active agent and therefore represents a species of the instant claimed genus. Therefore, such is anticipated and the rejection is maintained

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617